Filla this informatien te identily yout Case

 

 

 

 

 

 

United States Bankruptcy Court for the:
DISTRICT OF KANSAS
Case number (i kaown) Chapter 41
~ CU Cheek if this an
amended filing
Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

 

Hf more space |e needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor'a name and the case number (if
known). For more Information, a separate document, Instructions for Bankruptcy Forms for Non-individuals, is availabia.

1. Debtors name Keystone Pizza Partners, LLC

 

2. Allother names debtor
used in the last 8 years

Include any assumed
names, trade names and
doing business as names

 

3. Debtor's federal
Employer identification ~*~ 2% 19139

 

 

Number (EIN)
4. Debtor's address Principal place of business Malling address, If different from principal place of

dusiness
RA

7904 W 142nd Street PO Box 480043

Overland Park, KS 66223 Kansas Ci 64148

Number, Street, City. State & ZIP Code P.O. Box, Number, Street, City, State & ZIP Code

Johnson Location of principal asaets, if different from principal

County place of business

Number, Street, City, State & ZIP Code

 

8. Debtor's website (URL)

 

 

 

 

6. Type of debtor Corporation (including Limited Liability Company (LLC) and Limited Liabllity Partnership (LLP))
C) Partnership (excluding LLP)
(2 other. Specity:
Official Form 201 Voluntary Petition for Non-Indlviduals Filing for Bankruptcy page 1

Case 20-20709 Doc#1 Filed 05/03/20 Page1of4
Debtor Keystone Pizza Partners LLC Case number (if known)

 

7. Doscribe debtor'e business A. Check one:
( Health Care Business (as defined in 11 U.S.C. § 101(27A))
(J Single Asset Real Estate (as definad in 11 U.S.C. § 101(51B))
(1) Raliroad (as defined in 11 U.S.C. § 101(44))
(1 Stockbroker (as defined in 11 U.S.C. § 101(53A))
(1 Commodity Broker (as defined in 11 U.S.C. § 101(6))
(J Clearing Bank (as defined in 11 U.S.C. § 781(3))
None of the above

B. Check ail tha? apply
LD Tax-exempt entity (as described in 26 U.S.C. §501)
oO Investment company, Including hedge fund or pooled investment vehicle (as defined in 16 U.S.C. §80a-3)
LD investment advisor (ae defined in 15 U.S.C. §80b-2(a)(11))
C. we (North American Industry Classification System) 4-digit code that best describes debtor.
ete td 3 Me ea Bay seta ark rote be “og

Ee ee ie

   

 

8. Underwhich chapter ofthe Check one:
Bankruptcy Code fs the (0 Chapter 7

debtor filing?
0 Chapter 9
Adabtor who is a “small fi] Chapter 11. Check all that apply.
business debtor’ must chack [1 The debtor isa small business debtor a6 defined in 11 U.S.C. § 101(51D), and its aggregate
the first sub-box. A debtor as noncontingent liquidated debts (excluding debts owed to Insiders or affiliates) are lesa than
defined in § 1182(1) who $2,725,625. if this sub-box is selected, attach the most recent balance sheet, statement of
elects to proceed under operations, cash-flow statement, and federal income tax return or if any of these documents do not
subchapter V of chapter 11 exist, follow the procedure in 11 U.S.C. § 1116(1}(6).
(whether or not the debtor is a RZ] The debior is a debtor as defined in 11 U.S.C. § 1182(1), Its ag
N S.C. . gregate noncontingent liquidated
ee business debtor”) must debte (excluding debts owed to insiders or affiliates) are less than $7,800,000, and it chooses to
eck the second sub-box. proceed under Subchapter V of Chapter 44. If this sub-box is selected, atiach the most recent
balance sheet, statamant of operations, cash-flow statement, and federal income tax return, or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
DC Aplanis being filed with this petition.
(0 Acceptances of the pian were solicited prepetition from one or more classes of creditors, in
accordance with 11U.S.C. § 1126(b).
[J The debtor is required to file periodic raports (for example, 10K and 10Q) with the Securities and
Exchange Commission according to § 13 or 16(d) of the Securities Exchange Act of 1934. File the
Attachment to Voluntary Petition for Non-individuals Filing for Bankruptcy under Chapter 11
(Officiat Form 201A) with this form.
(C. The debtor is a shell company as defined in the Securties Exchange Act of 1934 Rule 12b-2
(1 Chapter 12

 

8. Were prior bankruptcy No.
cases filed by or against O yes

 

 

 

 

 

 

 

 

the debtor within the last &
years?
arene! im , District When Case number
District When Case number
10. Are any bankruptcy cases fff} No
pending or being filed by a oy
business partner or an 9s.
affillate of the debtor?
List all cases. If more than 4,
attach a separate list Debtor Relationship
District When Case number, if known
Official Form 201 Voluntary Petition for Non-Individuale Filing for Bankruptcy page 2

Case 20-20709 Doc#1 Filed 05/03/20 Page 2 of4
Case number (of known)

 

Debtor ~~ Keystone Pizza Partners, LLC
ame

11. Why is the case filedin Check ail that apply:

thie district? f] Debtor has had its demicie, principal place of business, or principal assets in this district for 180 days Immediately
preceding the date of this petition or for a longer part of such 180 days than in any other district.

(J Abankruptcy case concerning debtor's affiliate, general partner, or partnerahip is pending in this district.

 

12. Does the debtor own or [¥] No
nm Pony or personal (7) Yes. Answer below for each proparty that needs Immediate attention. Attach additional sheets if needed.
property that needs
immediate attention? Why does the property need Immediate attention? (Chack ail that apply.)

L tt poses or Is alleged to pose a threat of imminent and identifiable hazard to public health or safaty.
What Is the hazard?

 

o It needs to be physically secured or protected from the weather.

1 tt includes perishable gocds or assets that could quickly deteriorate or lose value without attention (for example,
livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

CO other

 

Where Is the property?

 

Number, Street, City, State & ZIP Cade
fg the property Insured?

 

 

DI No

Li Yes. !neusance agency
Contact name
Phone

 

 

| BE and administrative Information

13. Debtor's estimation of . Check one:
avaliable funds Funds will be available for distribution to unsecured creditors.
(0) After any administrative expenses are paid, no funds will be available to unsecured creditors.

 

 

 

 

14, Estimated number of | | 1-48 1,000-5,000 26,001-80,000
creditors iy] 80-99 6001-10,000 60,001-100,000
[100-189 LD 10,001-25,000 More thant00,000
} 200-989
16. Estimated Assets $0 - $50,000 $1,000,001 - $10 miion $500,600,001 - $1 billion
$50,001 - $100,000 [-] $10,000,001 - $50 million $1,000,000,001 - $10 billion
$100,001 - $800,000 $50,000,001 - $100 million $10,000,000,001 - $50 billion
$500,001 - $1 milllon $100,000,001 - $500 milion More than $60 billion
16. Estimated liabilittes [} $0 - $80,000 fi] $1,000,001 - $10 million $500,000,001 - $1 billion

 
 
  
  

 
  

|_} $10,000,001 - $50 million $1,000,000,001 - $10 billion
|_| $50,000,001 - $100 million $10,000,000,001 - $60 billion
[_| $100,000,001 - $500 million More than $50 billion

$50,001 - $100,000
F} $100,001 - $500,000
F} $600,001 - $1 milion

 

Official Form 201 Voluntary Petition for Non-indl viduals Fillng for Bankruptcy page 3

Case 20-20709 Doc#1 Filed 05/03/20 Page3of4
 

 

Debtor Keystone Pizza Partnerg, LLC Cape number (¢#no0n)
Nene

| for Relief, Declaration, and Signatures

 

WARNING -- Bankruptcy fraud is a serious crime. Making a faise stetemant In connaction with a bankruptcy case can regult in fines up to $§00,000 or
imprisonment for up to 20 years, or both. 16 U.S.C. §§ 152, 1341, 1616, and 3671,

17. Declaration and signature
of authorized ' The debtor requests relief in accordance with the chapter of ttle 11, United States Code, specified in this petition.
represantative of debtor
| have been authorized to file this petition on behalf of the debtor.
| have examined the information in this pet@ion and have a reasonable belief that the information Is true and coract.

| declare under penalty of perjury that the foregoing is tue and corract.

Bryan C. Neuendort
Printed name

 

"President, TNT Pizza Partners, Inc.,a
Kansas Corp., Manager of Keyetone

Tite Playa Partners, LLC =<

  

18. Signature of attorney x SOs Date Os, 3 20

1QO/YYFY
Scott 4, Goldateln 70805
Printed name N/

Spencer Fane LLP
Fitm name

1000 Walnut 8t
Sulte 1400

Kaneas City, MO 64106-2140
Numbor, Streat, City, State & ZIP Code

Contactphone 816-474-8100 Email eddass = sgoldateln@spencertane.com

 

 

70505 KS_
Bar number and State

Official Form 201 Voluntary Patition for Non-Individuals Fillng for Bankruptcy page 4

Case 20-20709 Doc#1 Filed 05/03/20 Page 4of4
